DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 6/13/2022.
2.	The instant application is a continuation is a continuation of 15/977,951, filed 05/11/2018, now U.S. Patent 10,746,732, which is a continuation of 14/432,200, filed 09/14/2015, now U.S. Patent 10,006,909, which is a national stage entry of PCT/US2013/062773, International Filing Date: 09/30/2013 and  claims Priority from provisional applications 61707758, filed 09/28/2012, 61732221, filed 11/30/2012, 61765584, filed 02/15/2013, 61805884, filed 03/27/2013, 61866512, filed 08/15/2013, is a continuation in part of PCT/US2013/025190, filed 02/07/2013, which claims priority from provisional application 61726515, filed 11/14/2012 and 61761347, filed 02/06/2013.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/9/20 to 4/15/22 (total of 8) are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
 4.	In the claim listing of 4/1/21 claims 71-91 are pending in this application and are under prosecution. Claims 1-70 are canceled. New claims 75-91 are added. No new matter has been introduced by the amendments.

Abstract -Objected
5.	The abstract of the disclosure is objected to because its contents are not in line with the claimed subject matter. Correction is required. See MPEP § 608.01(b).

Drawings-Objected
6.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 29, 41, and 46-47 are blurry and all the legends are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Sequence listing deficiency
7.	

    PNG
    media_image1.png
    73
    703
    media_image1.png
    Greyscale

	However, applicant has not down-loaded SEQ ID NOS 12 and 13 as part of the sequence listing using SLIC system as shown below.  

    PNG
    media_image2.png
    512
    874
    media_image2.png
    Greyscale
 
	In other words in the instant application applicant has down loaded only 11 sequences out of 13 whereas in the parent 14/432,200 application down loaded 13 sequences.
	Applicant is required to down load sequence listing for SEQ ID NOS 12 and 13.
	For CRF submission help call (571) 272-2510.

Specification -Objected
8.	The specification is objected because as discussed above though specification lists SEQ ID NOS 12 and 13, their sequences have not been uploaded in to the system.

Double Patenting
 9.	Claims 71-85 and 87-91 of this application is patentably indistinct from claims 1-14 and 16-21 of Application No. 17/839,160. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The limitations of instant claim 71 is same as claim 1 of 17/839,160 application is shown below.

    PNG
    media_image3.png
    222
    436
    media_image3.png
    Greyscale

The limitations of instant dependent claim 72  is same as claim 2 of ‘160 application is shown below.

    PNG
    media_image4.png
    160
    437
    media_image4.png
    Greyscale

The limitations of instant dependent claims 73-85 and 87-91 are same as claims 3-21 of ‘160 application.
It is noted that instant claim 86 is drawn to the method of claim 81, wherein an elapsed time for imaging is equal to or less than 10 seconds, which is different from claim 15 of ‘160 application, which is drawn to wherein an elapsed time from sample contacting to finishing the imaging is less than 5 minutes.
In other words the subject matter of instant claims 71-85 and 87-91 of ‘224 application is same as to the subject matter of claims 1-14 and 16-21 of ‘160 application.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claim 86 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/839,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 86, claim 16 of ‘160 copending application is drawn to the limitation of “wherein an elapsed time from sample contacting to finishing the imaging is equal to or less than 1 minute”. The artisan would recognize that “wherein an elapsed time from sample contacting to finishing the imaging is less than 1 minute include less than 10 seconds” thereby meeting the limitation of instant claim 86.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of pertinent Arts
12.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
	Barany et al (WO 00/56927 published Sep. 28, 2000) teaches an array of oligonucleotides on a solid support comprising: a solid support having a porous surface and an array of positions each suitable for attachment of an oligonucleotide; a linker or support suitable for coupling an oligonucleotide to
the solid support attached to the solid support at each of the array positions; and an array of oligonucleotides on the solid support with at least some of the array positions being occupied by oligonucleotides having greater than sixteen nucleotides, wherein different oligonucleotides are attached at different array positions on the solid support to detect different nucleic acids (Barany, claims 64-66) and further teaches a design for a masking device 2 capable of constructing an array grid Gas described in Figures 19-21. Figure 22A is a top view of the arrangement of device 2 and array grid G, while side views Figures 22B-22C are, respectively, taken along line 22B-22B and line 22C-22C of Figure 22A. The masking device contains 200μm spaces and 200μm barriers, to allow each of five tetramers to be coupled to the solid support in distinct rows (pg. 66, paragraph 2 and Figs. 22A-22C).
		
    PNG
    media_image5.png
    547
    563
    media_image5.png
    Greyscale

	Mayall et al (The journal of Histochemistry and Cytochemistry, 1970, 8, pgs. 383-487) discloses in Fig. 2 (as shown below) a mechanical scanner comprising scan mask, plurality of detectors (pg. 386, column 1, paragraph 2).

		
    PNG
    media_image6.png
    587
    658
    media_image6.png
    Greyscale

	Ma et al (Frontiers in Biochip Technology, 2006, Chapter 1, A homogeneous microarray for enzymatic functional assays, pgs. 3-18) discloses a standard
microscope slide containing up to 5000 microarray dots, with volumes less
than 2 nanoliter each and acting as individual reaction centers, can be printed
with standard DNA arrayer and the fluorescence based reaction signals were then scanned and analyzed with standard DNA scanner and DNA array analyzing software (Abstract) and further teaches that the fluorescently tagged substrates were scanned with a fluorescence microscope (Nikon E600) equipped with a cooled CCD camera, X-Y automatic control stage and picture stitching program ImagePro (MediaCybernetics,
Silver Spring, MD). The final array picture was then analyzed through a DNA array program, ArrayPro (MediaCybernetics, Silver Spring, MD), and fluorescence intensities were automatically assigned (pg. 16, Fluorescence Detection and Data Analysis section).

Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634